


Exhibit 10.39

 

EXECUTION COPY

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made as of the
12th day of January, 2012, by and between ShelterCLEAN of Arizona, Inc., an
Arizona corporation, (“Seller”), with offices located at 3640 East Washington
St., Phoenix, Arizona 85034 and Shelter Clean Services, Inc., a California
corporation (“Purchaser”), having offices located at 10 Fifth Street, 2nd Floor,
Valley Stream, New York 11581.

 

WHEREAS, Purchaser and Seller entered into a Bill of Sale, dated as of the date
hereof (the “Bill of Sale”), pursuant to which the Seller has agreed, among
other things, to transfer to Purchaser all right, title and interest to certain
assets as described therein; and

 

WHEREAS, Purchaser has agreed to assume the rights and liabilities set forth in
the following:

 

that certain Agreement, dated February 18, 2011, by and between the Seller and
Clear Channel (the “Clear Channel Contract”);

 

that certain Agreement, dated May 12, 2006, by and between the Seller and the
City of Glendale, as was amended and modified (the “Glendale Contract 1”);

 

that certain Agreement, dated November 11, 2011, by and between the Seller and
the City of Glendale, as was amended and modified (the “Glendale Contract 2”);
and

 

that certain Services Agreement (Contract No. LRT-10-142-SPWS), dated March 3,
2010, by and between the Seller and Valley Metro Rail, Inc. (the “Valley Metro
Rail Contract,” and together, with the Clear Channel Contract, the Glendale
Contract 1 and the Glendale Contract 2, the “Assets”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

 

1.             Assignment and Assumption.  Seller hereby grants, bargains,
sells, transfers, assigns, conveys and delivers to Purchaser all of Seller’s
rights and interests in and to the Assets, and Purchaser hereby accepts all such
rights and interests.  Seller hereby transfers, conveys and assigns unto
Purchaser all of Seller’s right, title and interest in and to the liabilities of
the Assets arising after the date hereof and Purchaser fully assumes and shall
pay or otherwise discharge such liabilities, when and as the same shall become
due and payable or dischargeable.

 

2.             Further Assurances.  The parties shall at any time and from time
to time after the date hereof, upon the reasonable request of the other, and
without further consideration, do, execute, acknowledge, and deliver, or cause
to be done, executed, acknowledged, or delivered, all such further acts, deeds,
assignments, transfers, conveyances and assurances as may be

 

--------------------------------------------------------------------------------


 

reasonably required to assume, pay, perform, and discharge the liabilities and
obligations described herein.

 

3.             General.  The applicable general provisions set forth in the
Asset Purchase Agreement are incorporated by reference as if fully set forth
herein.  If any provision of this Agreement conflicts with any of those of the
Asset Purchase Agreement, then the provisions of the Asset Purchase Agreement
shall govern.

 

4.             Counterparts.  This Agreement may be executed in any number of
counterparts, each of which, when executed, shall be deemed to be an original,
and all of which together shall be deemed to be one and the same instrument. 
Execution and delivery of this Agreement may be made by electronic or facsimile
transmission in such counterparts and the signatures thereon shall be deemed
original.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

 

 

SHELTERCLEAN OF ARIZONA, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

David J. Oplanich

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

SHELTER CLEAN SERVICES, INC.

 

 

 

 

 

By:

 

 

Name:

Lonnie Fine

 

Title:

President

 

[Signature Page to Assumption and Assignment Agreement]

 

--------------------------------------------------------------------------------
